Title: To James Madison from John Armstrong, Jr., 30 August 1808
From: Armstrong, John, Jr.
To: Madison, James



Dear Sir,
Bourbon l’archambault 30 August 1808

I have been honored by the receit of your private letter of the 20th. of July.  A letter of the same character from me to the President & which will be delivered by M. Wilder, will give you my opinion of the fitness of M. Warden for the consular office at Paris: to this therefore I refer.  M. Skipwith may at any time obtain the documents he affects to seek & to want, from the C. of State.  To furnish these is a justice or favor never denied to a party, and always denied to every one else.  This fact will explain the conduct of M. S. whose demands have been perseveringly made on me, who could not grant them in any but a public character, and who could not grant them in that, since it was only unofficially, that I was made acquainted with them.  While therefore I refused to be the dupe of a mere trick, I did not hesitate to anticipate any real desire M. S. might have to see the Act of the Council of State & I accordingly supplied him, in an indirect way, with a Copy of it.  This took place many Months ago.  We have somewhat over-rated our means of coercing the two great belligerents to a course of justice.  The embargo is a measure calculated, above any other, to keep us whole and keep us in peace, but beyond this you must not count upon it.  Here it is not felt, and in England (in the midst of the more recent & interesting events of the day) it is forgotten.  By the way, the Emperor would prefer to it, a war on our part with G. B.; but would prefer it, to any state of things, except that of a War.  I have had this last preference in my eye, in my late note to the Prince of Benevent and have therefore endeavored to shew, (what indeed I hope will be the fact), that unless France shall do us justice, we will raise the embargo, and make in its stead, the experiment of an armed Commerce.  Should she adhere to her wicked & foolish measures, we ought not to content ourselves with doing this.  There is much, very much besides, that we can do, and we ought not to omit doing all we can; because, (among other reasons) it is believed here, that we cannot do much, and even, that we will not do, what we have the power of doing.  For God’s sake, let your measures be such, as will correct this erroneous estimate both of your power and your Spirit.  I write thus freely from no impulse but that of love of my country and an attachment to the administration that governs it & am particularly happy in having this private occasion of assuring you of the friendship and respect with which you have inspired me.

J Armstrong


P. S.  1394. 1116. 1273. 250. 1165. 1405. 
970. 148. 1459. 1482. 1201. 821. 130. 821. 
1429. 720. 970. 
and 
1482. 
much better 
992. 1319. 1048. 584. 687. 249. 736. 1013. 
750. 967.  
In a word 
1459. 1482. 1202. 
1561. 
in general.  Next to 
927. 1090. 1052. 
832. 1482. 934. 510. 860. 
but 
1459. 1482. 
1320. 384. 1280. 1218. 1481. 1483. 555.

